Citation Nr: 0914113	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-34 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service connection for gastric carcinoma 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
June 1968.  He died in November 2004.  The appellant is his 
widow.  Service in the Republic of Vietnam is indicated by 
the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and March 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  This case was remanded in March 
2008 so that the appellant could be adequately informed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) as interpreted by the Court in Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  On remand, the agency of original 
jurisdiction (AOJ) failed to comply with the Board's specific 
remand orders in this regard, necessitating another remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).  

At the time of the Veteran's death he had a claim pending for 
service connection for the disease process (gastric cancer) 
that the certificate of death shows was the cause of his 
death.  Because the Board will again remand the issue of 
entitlement to service connection for the cause of the 
Veteran's death, consideration of the appellant's claim for 
entitlement to accrued benefits based on the undecided 
service connection claim is again deferred pending completion 
of the development sought in the remand.  See generally 
38 U.S.C.A. §§ 5101(a), 5121; Jones v. West, 136 F.2d 1296, 
1299 (Fed. Cir. 1998) cert. denied Jones v. West, 525 U.S. 
834 (1998).  




REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
held, inter alia, that in the context of a claim for service 
connection for the cause of a veteran's death for the award 
of Dependency and Indemnity Compensation (DIC) benefits, the 
VCAA notice must include (1) a statement of the disabilities, 
if any, for which a veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  

The Board's March 2008 remand orders explicitly called for 
the appellant to be provided VCAA notice that specifically 
met the requirements of Hupp.  Id.  The appellant was 
provided a VCAA notification letter in March 2008, but it 
included only a partial explanation of DIC claims, which did 
not meet the three notification requirements specifically 
mentioned by the Board's remand order.  The Board has no 
choice other than to remand again in accordance with Stegall, 
supra.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  The appellant maintains 
that the gastric cancer that ultimately led to the Veteran's 
death was caused by in-service exposure to Agent Orange.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases associated 
with such exposure are presumed to be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of the disease during service, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.309(e) 
(2008).  (In this context, the term herbicide agent is 
defined as a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2008).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2008).  The Veteran's record 
reflects service in Vietnam during the requisite time period.  
Thus, as there is no evidence to the contrary, the Veteran is 
presumed to have been exposed during such service to an 
herbicide agent.  

The RO denied the appellant's claim because gastric cancer is 
not one of the listed diseases recognized as presumptively 
due to herbicide exposure.  Nevertheless, whether a claimed 
disability is recognized under 38 U.S.C.A. § 1116 or not, a 
claimant is not precluded from substantiating a claim that 
disability was the result of the presumed herbicide exposure.  
See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  

Given the Veteran's presumed exposure to herbicides in 
Vietnam, and because the Veteran had a carcinoma that is 
alleged to have been due to the in-service exposure, the 
Board found that further evidentiary development was required 
by way of obtaining a medical opinion.  38 C.F.R. § 3.159.  
The Board's March 2008 remand ordered that the claims file be 
referred to a physician who was to review the record and 
provide an opinion as to the medical probabilities that the 
gastric cancer that led to the Veteran's death was traceable 
to the herbicide exposure the Veteran experienced during his 
service in Vietnam.  The remand order required that the bases 
for the opinion be set forth in detail.  

On remand, the claims file was referred to a physician with 
the above instructions.  However, while the physician 
provided an opinion that the cancer that caused the Veteran's 
death was not likely caused by or related to the Veteran's 
herbicide exposure during his service in the Republic of 
Vietnam, the physician did not provide an explanation for his 
opinion other than to say that the Veteran's fatal cancer was 
not among those listed as a presumptive disease based on 
exposure to herbicides used in Vietnam.  The Board recognizes 
that scientific research is behind the creation of the list 
of presumptive diseases and it might be inferred that 
diseases not on the list cannot be attributed to herbicide 
exposure; however, the United States Court of Appeals for the 
Federal Circuit has indicated that exclusion of a disease 
from a list of presumptive diseases does not mean that a 
claimant is precluded from demonstrating a direct connection 
to military service under 38 C.F.R. § 3.303(d).  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  It is an opinion 
regarding the medical probabilities of a direct connection 
that the Board seeks.  Stegall, supra.  

Lastly, the Board notes that the AOJ issued a supplemental 
statement of the case on January 23, 2009.  The case was 
transferred to the Board on February 21, 2009; however, the 
appellant mailed a statement to the AOJ on what appears to 
have been February 20, 2009, indicating her desire to have 
additional time to gather more evidence.  Because this case 
is being remanded for further evidentiary action, the 
appellant will be afforded more time.

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to 
provide.  See also See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA notice must specifically include 
(1) a statement of the disabilities for 
which the Veteran was service connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on previously service-
connected disability; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on disability not yet 
service connected, in this case, gastric 
cancer.  Hupp, supra at 352-53.

2.  The appellant should be given 
opportunity to supplement the record as 
she indicated was her desire in her 
February 15, 2009, statement to the AOJ.

3.  After giving the appellant 
opportunity to submit additional 
evidence, the claims file should be 
referred to a physician who should be 
asked to review the entire record, 
including any new evidence submitted by 
the appellant, and provide an opinion as 
to the medical probabilities that the 
cancer that led to the Veteran's death is 
traceable to the herbicide exposure the 
Veteran experienced during his service in 
the Republic of Vietnam.  An explanation 
for the opinion should be provided based 
on the available record and pertinent 
medical principles.  (The Board is aware 
that the Veteran's gastric cancer is not 
among those on the list of conditions 
known to be caused by exposure to 
herbicides used in Vietnam, and does not 
seek a reaffirmation of this.  Rather, 
the Board seeks a medical opinion as to 
whether there is any other credible basis 
based on this record for establishing a 
medical nexus between the Veteran's 
exposure to herbicides and the gastric 
cancer that was the cause of his death.)  
If the physician can find no basis for 
establishing that the Veteran's gastric 
cancer was directly caused by his in-
service exposure to herbicides, the 
physician should explain why, citing to 
the available record and any medical 
authority as necessary to support the 
opinion.  (The claims file, including a 
copy of this remand, must be made 
available to the reviewer.)

The AOJ must ensure that the opinion 
provided by the physician complies with 
this remand and the questions presented 
in the AOJ's opinion request, especially 
with respect to the instructions to 
provide the specific medical opinion and 
explanation therefor.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

